Title: Meeting Minutes of University of Virginia Board of Visitors, 3–7 Oct. 1825, 3 October 1825
From: Jefferson, Thomas
To: 

At a meeting of the Visitors of the University of Virginia at the said University on Monday the 3d of Oct. 1825. at which were present Thomas Jefferson Rector, James Madison, James Breckenridge, Joseph C. Cabell, John H. Cocke, Chapman Johnson and George Loyall.In pursuance of the resolution of the board of the 5th of March last, on the subject of a claim of mr Bonnycastle to the discharge of a certain bond for 500.£  sterling given by him to the British government, the Rector having agreed with him that the money for payment thereof should be advanced by the University to be repaid by him in instalments, Resolved that the board approves of the sd agreement, and of the provisional measures taken by the Rector in his letters to Rufus King, and Peter Barlow, bearing date the 30th of June last, for it’s advance, if required by that government.  Resolved that the Board ratifies and confirms the purchase lately made by the Rector of 132. acres of land of John M. Perry, lying between and adjacent to the two parcels of 1078/10 and 153. acres heretofore owned by the University, which purchase was made on the proposition of the Rector with the approbation of the following members, to wit, of James Madison, James Breckenridge, John H. Cocke, Joseph C. Cabell, and George Loyall, previously expressed in letters from them individually to the Rector, and the payment already made towards the same, is approved.Resolved that the board approves the advance of 18,000. Dollars to William Hilliard, agent for procuring the library; of the deposit made in the hands of Rufus King esquire, of 6300.D. for the purchase of a Philosophical apparatus, and of that of 3157. D 50 C in the same hands for articles necessary for the Anatomical school, with the instructions relative thereto given by the Rector, and also of the purchase; and payment of 500.D. for Doctor Emmet’s Chemical apparatus and collection of Minerals.Resolved that the temporary application of 5000.D. of the library fund, which was lying unemployed in the bank of Virginia, to take up the note for the like sum, lent by the Farmer’s bank of Virginia to the University, thereby saving it’s interest, and also of so much of the said fund as was necessary to make the first payment to Perry, is approved, and that the same sums be replaced from the general fund when necessary.Resolved that Francis Walker Gilmer be appointed Professor of the school of LawResolved that it be communicated to the Faculty of the Professors of the University, as the earnest request and recommendation of the Rector & Visitors, that so far as can be effected by their exertions, they cause the statutes and rules enacted for the government of the University, to be exactly and strictly observed; that the roll of each school particularly, be punctually called at the hour at which it’s students should attend; that the absent and the tardy, without reasonable cause, be noted, and a copy of these notations be communicated by mail or otherwise to the parent or guardian of each Student respectively, on the first days of every month during the term, instead of the days prescribed in a former statute for such communications.—That it is requested of them to make known to the Students that it is with great regret that some breaches of order, committed by the unworthy few who lurk among them unknown, render necessary the extension to all, of processes afflicting to the feelings of those who are conscious of their own correctness, and who are above all participation in these vicious irregularities. while the offenders continue unknown, the tarnish of their faults spreads itself over the worthy also, and confounds all in a common censure. but that it is in their power to relieve themselves from the imputations and painful proceedings, to which they are thereby subjected, by lending their aid to the Faculty, on all occasions towards detecting the real guilty. the Visitors are aware that a prejudice prevails too extensively among the young, that it is dishonorable to bear witness one against another. while this prevails, and under the form of a matter of conscience, they have been unwilling to authorise constraint, and have therefore, in their regulations on this subject indulged the error, however unfounded in reason or morality. but this loose principle in the Ethics of schoolboy combinations, is unworthy of mature and regulated minds; and is accordingly condemned by the laws of their country, which, in offences, within their cognisance, compel those who have knolege of a fact, to declare it for the purposes of justice, and of the general good & safety of society. and certainly, where wrong has been done, he who knows and conceals the doer of it, makes himself an Accomplice, and justly censurable as such. it becomes then but an act of justice to themselves, that the innocent and the worthy should throw off with disdain all communion of character, with such offenders,  should determine no longer to screen the irregular and the vicious under the respect of their cloak, and to notify them, even by a solemn association for the purpose, that they will cooperate with the Faculty in future, for the preservation of order, the vindication of their own character, and the reputation and usefulness of an Institution, which their country has so liberally established for their improvement, and to place within their reach those acquirements in knolege, on which their future happiness and fortunes depend. let the good and the virtuous of the Alumni of the University do this, and the disorderly will then be singled out for observation, and deterred by punishment, or disabled by expulsion, from infecting with their inconsideration the institution itself, and the sound mass of those which it is preparing for virtue and usefulness.Altho’ nocturnal absences from their Chambers, occasionally happening, are not entirely forbidden, yet if frequent, habitual, or without excusable cause, they should be also noted and reported, with other special delinquencies to the parent or guardian.The Rector and Visitors, impressed themselves with the beneficial effect, and necessity of strict examinations of the Students, on the topics of the lectures and lessons delivered them, recommend this practice to the consideration and attention of the Professors.The Board, considering that it will be for the benefit of the school of Medecine that it’s Professor should have opportunities of keeping in mind, to a certain degree, the practical part of his profession, and of acquiring moreover a knolege of the peculiarities of disease incident to our climate and country, are of opinion that, besides the habitual practice within the precincts of the University, allowed by a former resolution, he be permitted also to act as a consulting physician elsewhere, so timing these avocations however as not to interrupt the regular business of his school.The 4. acres and 55/100 of lands purchased of Daniel A.  Piper and Mary his wife, since the date of the Statute defining the Precincts of the University, and adjacent to the public road as now established, are made a part of the sd Precincts.Resolved that it be recommended to the Faculty of Professors, in their appointment of a Janitor, to have regard to his qualifications in law as a witness to transactions passing within his notice, and that such a Janitor be allowed wages not exceeding 200.D. a year, and a room to lodge in, he dieting and otherwise finding himself.Resolved that on a renewal of the leases of the Hotels, it shall be made a covenant and condition of the leases that the tenant shall furnish no entertainment in his tenement for pay or compensation of any kind, to any one who is not a Student of, or attached to the University, or a member of his own family:  nor shall he permit his tenement, or any part of it, for or without compensation, to be used for any other than the purposes of a Boarding house. the Faculty  of Professors, on these questions, shall be judges of the matter of fact, and, finding it true, shall decide either on the immediate determination of the lease, & removal of the tenant, or his continuance on such special conditions as shall satisfy them against a repetition of the offense.Resolved that the 35th enactment be amended by striking therefrom the following words ‘within those precincts, within their own chamber, or in diet, a seat of degradation from his schoolroom of longer or of shorter duration, removal to a lower class, imposition of a task.’Resolved that the 36th enactment be amended by striking therefrom the words ‘minor’ and inserting in lieu thereof the word ‘major.’Resolved that the 39th enactment be amended by striking therefrom the words ‘impose a task.’Resolved that the 43d enactment be amended by striking therefrom the following words ‘and repetitions of such offences by expulsion from the University’ and inserting in lieu thereof the following words ‘or any of the minor or major punishments at the discretion of the Faculty.Resolved that the 43d enactment be amended by adding thereto the following words ‘that every occupant of a Dormitory permitting these offences therein, be subject to any of the minor punishments at the discretion of the Faculty.’Resolved that the Faculty shall have the power, for offensive conduct, of removing the Occupant from any dormitory.Resolved that if a Student be irregular in all his classes for more than a month, after his parent or guardian has been informed, the Faculty shall have the discretionary power to dismiss him from the University.Resolved that the Faculty shall have the power from time to time to prescribe regulations of police, not inconsistent with the laws of the land, or the enactments of this Board, which regulations shall be submitted to the Visitors at their next succeeding meeting, and shall be in force till disapproved by the Visitors or repealed by the Faculty.The Board then adjourned to tomorrow.Tuesday Oct. 4. the board met according to adjournment. present the same members as yesterday.On complaint from the Faculty of certain riotous proceedings of some of the Students on the nights of Sep. 30. and Oct. 2. and of insults on some of the Professors the whole of the Students were called before the board of Visitors they were exhorted to state to the board the facts which had taken place within their knolege, whereupon 14. of them came forward and acknoleged that on the night of the 2d they had masked & disguised themselves and gone out on the lawn where they had made some noise but denied they had committed any trespasses or insults on the Professors, and on their engaging to appear before the board of the Faculty and to repeat to them the information now given, they were dismissed.The board recieves from Messrs Key and long a written declaration that in consequence of the transactions which had taken place, and particularly of a remonstrance of the day before subscribed by 65. students they could no longer remain in their present situations, that they had lost all confidence in the signers of that remonstrance, and cannot, and will not meet them again.The board adjourned to tomorrow.Wednesday Oct. 5. the board met according to adjournment. present the same members as yesterday.Resolved that the 47th enactment be amended by inserting after the word ‘chewing’ the words ‘or smoking’No Student shall appear out of his dormitory masked or disguised in any manner whatever which may render the recognition of his person more difficult on pain of suspension or expulsion by the Faculty of Professors.Intoxication shall, for the first offence be liable to any of the minor punishments, and any repetition of the offence to any of the major punishments.Resolved that the 40th enactment be amended by inserting after the word ‘dissipation’ the words ‘of profane swearing.’No person who has been a Student at any other incorporated Seminary of learning shall be recieved at this University but on producing a certificate from such Seminary or other satisfactory evidence to the Faculty with respect to his general good conduct.The Professors being charged with the execution of the laws of the University, it becomes their duty to pursue proper means to discover and prevent offences. respect from the Student to the Professor being at all times due, it is more especially so when the Professor is engaged in this duty. such respect therefore is solemnly enjoined on every Student, and it is declared and enacted that if any Student refuse his name to a Professor,  or being required by him to stop, shall fail to do so, or shall be guilty of any other disrespect to a Professor, he shall be liable to any of the punishments minor or major.Resolved that the compensation to the Accountant whom the Committee of accounts has employed or may employ at any time be 10. Dollars a day while employed.The act of Congress imposing an additional duty of 15. percent on works of marble having been past after the marble capitels for the Portico of the Rotunda had been ordered, it is considered as retrospective and  unjust, and that it will be proper to apply to Congress for a remission of that portion of duty thereon, and as it may be thought by that body but a just encoragement to science to relieve the University from the old as well as new duties on the marbles recently recieved for the same building, it will be expedient to bond the whole duties for 8. months to give time for application to Congress on the subject.And thereupon the members executed the requisite bond in their individual characters, instructing at the same time the Proctor to retain in his hands always a sufficient sum to pay the duties old and new if ultimately required.Resolved that 400. copies of a new edition of the enactments of the board of Visitors for the government of the University be printed, in which the amendments made since the date of each enactment shall be incorporated, so that the same shall read, in form and substance as now established.The board being of opinion that so much of the grounds of the University as can be conveniently applied to that purpose, should be laid off in lots for the uses of the Professors, the Proctor and keepers of the Hotels, rent free,  to be inclosed and improved at their expence, thereforeResolved that the Proctor, under the direction of the Executive Committee do cause such lots to be laid off, and assigned to the several pavilions & Hotels and to the Proctor’s house.Resolved that on the supposition that the Renters of the Hotels might reasonably have expected 33. boarders for the term at the rent of 200.D. in which  they have been more or less disappointed, the Board of Visitors deem it just that in consideration of the particular circumstances of the present year an abatement should be made in the rent of each in the proportion of the number of boarders each had, and the time of his boarding with them combinedThe board adjourned to tomorrow morning.Thursday Oct. 6. The board met according to adjournment. present the same members as yesterday.Resolved that mr Johnson, mr Cabell and mr Loyall be appointed a Committee, whose duty it shall be to consider and enquire what system may be digested for the better government of the University; that they be especially charged with the duty of considering how far it may be practicable and prudent to connect with the University a Court having cognisance over misdemeanors committed within the precincts of the University, and over those committed by members of the University, within the county of Albemarle, and that they report thereupon to the next meeting of the VisitorsResolved that for the purpose of recieving the report of the Committee appointed by the preceding resolution, and of acting thereupon, and for the transaction of such other business as may then require attention, an extra meeting of the board be held on the second Monday in December next.A communication from the Faculty of Professors is recieved in the following words, to wit, ‘University of Virginia. Ordered that Wilson Miles Carey having on the night of the 1st instant resisted the authority of a Professor, used violence against him, and excited others to follow his example, and for abusive epithets concerning the said Professor, be expelled from the University. copied from the minutes of the Faculty. Robley Dunglison Secretary. George Tucker chairman of the Faculty. Oct. 6. 1825.’ Resolved that the said sentence is unanimously approved by the board of Visitors.Another communication from the said Professors is recieved in the following words, to wit, ‘University of Virginia. Ordered that William L. Eyre having on the night of the 1st inst. promoted a riot by repeatedly using indecent and opprobrious language respecting some of the Professors during the disturbance of the night in question, and having refused to give his name when called upon by two Professors, be expelled from the University. copied from the minutes of the Faculty. Robley Dunglison secretary. George Tucker. chairman 1825. Octob. 6.’ Resolved that the said sentence is unanimously approved by the Board of Visitors.A third communication from the sd Professors is also recieved in the following words, to wit, ‘University of Virginia. Ordered that Robert A. Thompson having, in the night of the 1st inst. armed himself with a stick for the purpose of resisting the authority of two Professors, be expelled from the University. copied from the minutes of the Faculty. Robley Dunglison Secretary. George Tucker. chairman. Oct. 6. 1825.’ Resolved that the said sentence is approved by the Board of Visitors.A letter is recieved from T. H. Key and George Long in these words, to wit, ‘To the Rector and Visitors of the University of Virginia. Gentlemen. The undersigned Professors of the University of Virginia hereby tender to you the resignation of their respective chairs. T. H. Key. George Long. Oct. 6. 1825’Resolved that Chapman Johnson, Joseph C. Cabell & John H. Cocke be a committee to communicate to Professors Key and Long the objections which occur to the board to the resignation of their offices as proposed in theirs of this day, and to confer with the sd Professors on the subject of that letter.Resolved that the sd Committee do make known to the Faculty of Professors the proceedings which have been had upon their communication of the 2d day of this month, relative to the disorders in the University, which have lately occurred, and that they also make known to them the names of those Students who voluntarily acknoleged themselves present and agents in some of the transactions complained of.The Board adjourned to tomorrow.Friday. Oct. 7. 1825. The Board met according to adjournment. present the same members as yesterday.Resolved that the Proctor be charged with the duty at all times, as the Attorney in fact of the Rector and Visitors, of preventing trespasses and intrusions on the property of the University real and personal, and of recovering it’s possession from any person who shall improperly withhold the same, and, for this purpose, that he institute such legal proceeding as may be proper. it shall also be his duty to lay before the civil authority, and to communicate to the proper law officer, such information as he may at any time have, and as may be calculated to prevent or punish breaches of the peace, trespasses and other misdemeanors within the precincts of the University, or committed by Students elsewhere, and especially that he take the proper measures to bring the late offences at the University before the civil authority.A motion was made in the following words, to wit ‘After the present year, the annual vacation shall commence on the 1st of August and terminate on the 14th of September. there may moreover be allowed a recess of all the schools for two weeks at Christmas. this regulation curtailing the next session to six tenths of the usual length, the fees of the Students for that session shall be reduced accordingly. but this resolution shall be suspended till approved by all the Professors. the said motion was ordered to be laid on the table.Resolved that the Board of Visitors do not accept the resignation of the chairs of Professors T. H. Key and George Long. the Proctor is requested to communicate this resolution to those gentlemen.Resolved, that in case of vacancy in the office of any Professor happening during the recess of this board, it shall be lawful for the Executive Committee to make such temporary arrangement for discharging the duties of the vacant chair as they may deem expedient. provided that such arrangement be not for a longer time than the next meeting of the board. if such vacancy shall involve the breach of contract on the part of any Professor, the Proctor shall be required to cause an action of Covenant, or other proper action to be brought upon the Contract, unless the Executive Committee shall deem it inexpedient.A form of a Report, as annually required to be made to the President and Directors of the Literary fund, on the funds and condition of the University, was then proposed, amended, and agreed to, in the following words.